 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 1 of 9 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

VALERIE SANTIAGO,

       Plaintiff,
                                                       CASE NO.:
v.

RIVERVIEW ALF OPERATOR, LLC,
a Florida Limited Liability Company,
RIVERVIEW ALF HOLDINGS, LLC,
a Florida Limited Liability Company.


      Defendant.
__________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

       COME NOW Plaintiff, VALERIE SANTIAGO (“Plaintiff”), on behalf of herself, by and

through the undersigned counsel, and sue Defendants, RIVERVIEW ALF OPERATOR, LLC, and

RIVERVIEW ALF HOLDINGS, LLC, collectively (“Defendants”), and in support state as

follows:

                                      Jurisdiction and Venue

       1.      This is an action for damages by Plaintiff, on behalf of herself, against her former

employer for unpaid overtime and retaliation under the Fair Labor Standards Act of 1938, 29

U.S.C. §§ 201, et seq. (“FLSA”) and the Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601,

et seq., for interference and retaliation. This Court has jurisdiction over Plaintiff’s claims pursuant

to 28 U.S.C. § 1331.

       2.      Venue is proper in this Court pursuant to Rule 1.02(c) of the Local Rules of the

Middle District of Florida. Venue is proper in this District because a substantial part of the events

and omissions giving rise to the claims occurred in this District. At all times material to Plaintiff’s

                                                  1
  Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 2 of 9 PageID 2




claims, Defendants have conducted substantial, continuous, and systematic commercial activities

in this District.

                                     Parties and Factual Allegations

        3.          Plaintiff, VALERIE SANTIAGO, was employed by Defendants from on or around

July 29, 2019, to on or around August 10, 2020, was paid a salary, and hired as an “on-call”

employee seven (7) days a week, twenty-four (24) hours a day. At all relevant times, Plaintiff’s

title was “Staffing Coordinator.”

        4.          As a Staffing Coordinator, Plaintiff was responsible for creating schedules for

nurses, CNAs, and med techs. Plaintiff would also perform administrative duties such as answering

emails, texts, and phone calls.

        5.          Plaintiff was an employee of Defendants as defined by 29 U.S.C. § 203(e).

        6.          Plaintiff was not exempt under any exemption under the FLSA.

        7.          Defendant, RIVERVIEW ALF OPERATOR, LLC, a Florida Limited Liability

Company, operates a business located in, among other locations, Brevard County, Florida.

        8.          Defendant, RIVERVIEW ALF HOLDINGS, LLC, a Florida Limited Liability

Company, operates a business located in, among other locations, Brevard County, Florida.

        9.          Defendants are enterprises engaged in interstate commerce with annual gross

business of $500,000.00 or more.

        10.         Defendants were employers of Plaintiff as defined by 29 U.S.C. § 203(d).

        11.         At all relevant times Defendants directly, or through their agents or other persons,

employed Plaintiff and exercised control over the wages, hours, and working conditions of

Plaintiff.




                                                     2
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 3 of 9 PageID 3




       12.      On a frequent basis throughout Plaintiff’s employment with Defendants, Plaintiff

worked in excess of forty (40) hours per week but was not compensated for all hours worked in

excess of forty (40) hours at a rate not less than one-and-one-half times her regular rate of pay.

       13.      At all relevant times Plaintiff worked in excess of forty (40) hours per week,

Defendants were aware of, and suffered or permitted the same.

       14.      Plaintiff complained verbally to Defendants about not being paid overtime.

       15.      Plaintiff has sustained damages from Defendants’ failure to pay overtime

compensation.

       16.      Defendants are covered employers as contemplated by the FMLA.

       17.      At all relevant times, Defendant employed fifty (50) or more employees for each

working day in each of twenty (20) or more calendar weeks in the current or preceding year within

seventy-five (75) miles of Plaintiff’s work locations.

       18.      Plaintiff was entitled to and eligible for FMLA leave.

       19.      On or around June 20, 2020, Plaintiff informed HR about her need for leave due to

her serious medical leave which required a medical procedure on July 21, 2020, stating she would

be out of work for recovery until on or around July 31, 2020.

       20.      On or around July 28, 2020, Plaintiff informed HR that she would need additional

leave due to her serious medical condition, per doctor’s orders. Defendant approved and extended

Plaintiff’s leave from July 31, 2020, to August 9, 2020. Plaintiff was able to return to work without

restrictions on August 10, 2020.

       21.      On August 9, 2020, a day before Plaintiff was able to return to work, she reached

out to HR, and HR advised Plaintiff to return on August 11, 2020.




                                                 3
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 4 of 9 PageID 4




        22.     On August 11, 2020, Plaintiff returned to work, and was promptly brought into a

meeting with the new Director of Nursing, HR, and the Administrator. During this meeting,

Plaintiff was informed that they were doing away with her position.

        23.     Defendants then offered Plaintiff positions for which she was not qualified.

        24.     Plaintiff was also informed of a Front Desk position that she could perform, but

Defendants made her interview for the position. This position was only for twelve (12) to sixteen

(16) hours per week.

        25.     Plaintiff was interviewed on August 20, 2020; however, received no response from

Defendants. Plaintiff followed up on August 26, 2020. Plaintiff received no response from

Defendants. Plaintiff then followed up again on August 28, 2020, however, Defendants never

contacted Plaintiff again.

        26.     Defendants interfered with Plaintiff’s FMLA and retaliated against Plaintiff by

treating her differently, and ultimately terminating Plaintiff for needing, requesting, and taking

FMLA leave.

        27.     As a result of Defendants’ unlawful actions, Plaintiff suffered and will continue to

suffer damages including loss of earnings, loss of ability to earn money, and other employment

benefits and job opportunities. The losses are either permanent or continuing and Plaintiff will

suffer losses in the future.

        28.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorney’s fees and costs for its services.

                                         COUNT I
                               FAMILY MEDICAL LEAVE ACT
                                   29 U.S.C. 2615, et. Seq.
                                       (Interference)




                                                  4
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 5 of 9 PageID 5




        29.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 28

above as if fully set forth herein.

        30.     Plaintiff was an entitled to FMLA and was eligible employee under the FMLA.

        31.     Defendants are employers within the meaning of FMLA, who employed fifty (50)

or more employees within seventy-five (75) miles of Plaintiff’s worksites for each working day of

twenty (20) or more calendar workweeks in the current or preceding year.

        32.     At all times relevant hereto, Plaintiff was entitled to and eligible for FMLA leave

for her serious health condition.

        33.     Defendant violated the FMLA by denying Plaintiff leave and/or interfering with

Plaintiff’s leave under the FMLA, denying Plaintiff the full benefits of her leave under the Act, by

denying her certain conditions and benefits of employment because of her leave, and by ultimately

terminating her employment with Defendant for exercising her rights under the FMLA.

        34.     As a direct and proximate result of Defendant’s violation of the FMLA, Plaintiff

suffered and will continue to suffer loss of earnings, loss of ability to earn money, and other

employment benefits and job opportunities. The losses are either permanent or continuing and

Plaintiff will suffer losses in the future.

        35.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorney’s fees and costs for its services.

        WHEREFORE, Plaintiff demands judgment against Defendant for the following:

                A. Backpay, front pay and compensatory damages;

                B. Pre-judgment and post judgment interest;

                C. Liquidated damages;

                D. Attorney’s fees and costs; and,



                                                  5
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 6 of 9 PageID 6




                E. Such other relief this Court deems just and proper.

                                         COUNT II
                               FAMILY MEDICAL LEAVE ACT
                                   29 U.S.C. 2615, et. Seq.
                                        (Retaliation)

        36.     Plaintiff hereby re-alleges and incorporates by reference paragraphs 1 through 28

above as if fully set forth herein.

        37.     Defendants violated the FMLA by retaliating against Plaintiff for making protected

expressions and by exercising her rights under the FMLA.

        38.     As a direct and proximate result of Defendants’ violations of the FMLA, Plaintiff

suffered and will continue to suffer loss of earnings, loss of ability to earn money, other

employment benefits and job opportunities and mental anguish and emotional distress. The losses

are either permanent or continuing and Plaintiff will suffer the losses in the future.

        39.     Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorney’s fees and costs for its services.

        WHEREFORE, Plaintiff demands judgment against Defendant for the following:

                A. Backpay, front pay, and compensatory damages including emotional distress

                damages;

                B. Pre-judgment and post judgment interest;

                C. Liquidated damages;

                D. Attorney’s fees and costs; and,

                E. Such other relief this Court deems just and proper.

                                            COUNT III
                               FAIR LABOR STANDARDS ACT
                              (Violation of the Overtime Provisions)




                                                  6
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 7 of 9 PageID 7




       40.      Plaintiff repeats and incorporates by reference each and every allegation set forth

in Paragraphs 1 through 28 above, as if fully set forth herein.

       41.      During the relevant statutory period, Plaintiff regularly worked in excess of forty

(40) hours per week.

       42.      Defendants failed to pay Plaintiff the required overtime rate, one-and-one-half

times her regular rate, for all hours worked in excess of forty (40) hours per week.

       43.      Defendants failed to keep proper records of all hours worked by Plaintiff as required

by 29 U.S.C. § 211(c), even though Plaintiff was entitled to overtime compensation.

       44.      As a result of Defendants’ violations of the FLSA, Plaintiff has suffered damages.

       45.      Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorney’s fees and costs for its services.

       WHEREFORE Plaintiff demands judgment against Defendants for the following:

       A. Unpaid overtime proven to be due and owing;

       B. An additional amount equal to unpaid overtime proven to be due and owing in

             liquidated damages;

       C. Pre- and post-judgment interest as allowed by law;

       D. Attorneys’ fees and costs; and,

       E. Such other relief as the Court finds just and proper.

                                   COUNT IV
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                  (Retaliation)

       46.      Plaintiff repeats and incorporates by reference each and every allegation set forth

in Paragraphs 1 through 28 above, as if fully set forth herein.




                                                  7
 Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 8 of 9 PageID 8




       47.      Defendants intentionally retaliated against Plaintiff because of her complaints and

opposition to Defendants’ unlawful employment practices, as set forth in the preceding paragraphs,

in violation of the Fair Labor Standards Act.

       48.      Defendant retaliated against Plaintiff for engaging in an activity protected by the

Fair Labor Standards Act by taking unwarranted actions against her and terminating her

employment.

       49.      As a direct and proximate result of Defendant’s unlawful retaliation against

Plaintiff, Plaintiff has suffered and will continue to suffer emotional distress, loss of earnings, loss

of ability to earn money, and other employment benefits and job opportunities. The losses are

either permanent or continuing and Plaintiff will suffer losses in the future.

       50.      Plaintiff retained LYTLE & BARSZCZ to represent her in this matter and has

agreed to pay said firm attorney’s fees and costs for its services.

       WHEREFORE Plaintiff demands judgment against Defendants for the following:

       A. Back pay, front pay, general and compensatory damages, including emotional distress

             damages;

       B. Liquidated damages;

       C. Pre- and post-judgment interest as allowed by law;

       D. Attorneys’ fees and costs of this action; and,

       E. Such other relief as the Court finds just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues so triable.

                Respectfully submitted on this 10th day of August 2021.

                                                /s/ Mary E. Lytle
                                                Mary E. Lytle, Esq.

                                                   8
Case 6:21-cv-01280-PGB-LRH Document 1 Filed 08/10/21 Page 9 of 9 PageID 9




                                 Florida Bar No.: 0007950
                                 David V. Barszcz, Esquire
                                 Florida Bar No.: 0750581
                                 LYTLE & BARSZCZ
                                 533 Versailles Drive, 2nd Floor
                                 Maitland, Florida 32751
                                 Telephone: (407) 622-6544
                                 Facsimile: (407) 622-6545
                                 mlytle@lblaw.attorney
                                 dbarszcz@lblaw.attorney
                                 Counsel for Plaintiff




                                    9
